Citation Nr: 0608223	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a 30 percent evaluation for the service-
connected adjustment disorder with mixed anxious and 
depressed mood, earlier than November 5, 2004.

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected adjustment disorder with 
mixed anxious and depressed mood, prior to November 5, 2004. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected adjustment disorder with 
mixed anxious and depressed mood since November 5, 2004.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder bursitis and rotator cuff 
tendinitis. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right wrist. 

6.  Entitlement to an initial compensable disability rating 
for mild peritendinitis carcarea of the right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1974.

The instant appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
granted claims for service connection for adjustment disorder 
with mixed anxious and depressed mood; right shoulder 
bursitis and rotator cuff tendinitis; degenerative joint 
disease of the right wrist; and mild peritendinitis carcarea 
of the right elbow and assigned a 10 percent evaluation for 
each disability except the right elbow disorder, which was 
assigned a noncompensable rating.  The instant appeal as to 
the earlier effective date claim arose from a February 2005 
rating decision which granted an higher evaluation, to 30 
percent, for the service-connected psychiatric disorder, 
effective November 5, 2004.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, dated March 1, 2005, and filed 
January 24, 2006, the appellant requested a "Travel Board 
hearing", a hearing at a local VA office before the Board of 
Veterans' Appeals (Board) on the earlier effective date 
issue.  Given his timely request, the Board finds the hearing 
must be scheduled.  See generally 38 U.S.C.A. § 7107 (West 
2002).  Since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.704, 20.1304 (2004).  

The Board also notes that the veteran's representative 
prepared a VA Form 9, Substantive Appeal, which was filed on 
February 9, 2006.  That document indicated that the veteran 
wanted a local RO hearing on the earlier effective date 
issue. 

As hearing testimony may also cover the other issues on 
appeal, the Board will defer adjudicating those issues until 
the hearing requests are satisfied.

Accordingly, the case is REMANDED for the following action:


The veteran should be scheduled for 
Travel Board and RO hearings at the 
earliest opportunity and should be 
notified of the hearing date(s).


Thereafter, whether the requested hearings are held or, 
alternatively, the veteran withdraws his request for 
hearings, the case should be returned to the Board for 
further appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

